ALLOWABILITY NOTICE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 17, 18, 19, and 28 remain interpreted under 35 USC 112(f) in the manner set forth in the previous Office action. Additionally and upon further consideration, the “connections for the supply of outside air and inside air” in claim 19 is now deemed definite and in compliance with 35 USC 112(a) and 112(b), thus the recitation is interpreted as to include the corresponding structure described and/or suggested, to those having ordinary skill in the art, in the specification (paragraph 0016 as published) and as shown in the amended drawings as ports which include louvers, shutters, valves, flaps or the like as to admit outside air and inside air.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Pahng (Reg. No. 59,943) on 06/25/2021.
The application has been amended as follows: 
Claims 18, 19 and 28 have been amended as follows:
--18. (Currently Amended) A multi-zone air conditioning system for vehicles with several air conditioning zones, comprising an air temperature control unit to simultaneously generate warm air and cold air, wherein the cold air flows across a cold air duct and the warm air flows across a warm air duct, and wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit, and decentralized air mixing units disposed along the double conduit, each air mixing unit including at least one air outlet
--19. (Currently Amended) A multi-zone air conditioning system for vehicles with several air conditioning zones, comprising an air temperature control unit to simultaneously generate warm air and cold air, wherein the cold air flows across a cold air duct and the warm air flows across a warm air duct, and wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit, and decentralized air mixing units disposed along the double conduit, each air mixing unit including at least one air outlet
--28. (Currently Amended) A multi-zone air conditioning system for vehicles with several air conditioning zones, comprising an air temperature control unit to simultaneously generate warm air and cold air, wherein the cold air flows across a cold air duct and the warm air flows across a warm air duct, wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit, and decentralized air mixing units disposed along the double conduit, each air mixing unit including at least one air outlet, and the at least one air outlet of each air mixing unit is located on a respective zone of the air conditioning zones of the vehicle, wherein any one of the air mixing units is developed such that it is manually operable, wherein a control element in the form of a knob is provided which via its rotation controls the temperature of the air volume flow and via its axial displacement controls the air quantity of the air volume flow.--
By the Examiner's Amendment set forth above, Claims 17-21, 23-26, 28-30, and 36-37 are allowed for the reasons of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

       /JIANYING C ATKISSON/       Supervisory Patent Examiner, Art Unit 3763